Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 1 of 65   PageID #:
                                    1289


 669388.1
 WATANABE ING LLP
 A Limited Liability Law Partnership

 JONATHAN W. Y. LAI       6504-0
 First Hawaiian Center
 999 Bishop Street, Suite 1250
 Honolulu, Hawaii 96813
 Telephone No.: (808) 544-8300
 Facsimile No.: (808) 544-8399
 E-Mail: jlai@wik.com

 Attorney for Interested Party
 HAWAII CENTRAL FEDERAL CREDIT UNION

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI‘I

 UNITED STATES OF AMERICA,              CRIM NO. 18-00068 JMS-RLP

                   Plaintiff,           Related Case Nos. 18CV00108-LEK-
                                        KJM; 17CR00582-JMS-RLP)
        vs.

 KATHERINE P. KEALOHA (1), LOUIS        INTERESTED PARTY HAWAII CENTRAL
 M. KEALOHA (2),                        FEDERAL CREDIT UNION'S MOTION
                                        FOR CONFIRMATION OF
                   Defendants.          INTERLOCUTORY SALE OF REAL
                                        PROPERTY; DECLARATION OF HEIDI
                                        HO; EXHIBITS 1-3; DECLARATION OF
                                        DRAKE TANABE; EXHIBIT 4;
                                        DECLARATION OF COUNSEL; EXHIBIT
                                        5




       INTERESTED PARTY HAWAII CENTRAL FEDERAL CREDIT UNION'S
   MOTION FOR CONFIRMATION OF INTERLOCUTORY SALE OF REAL PROPERTY


              Interested Party HAWAII CENTRAL FEDERAL CREDIT UNION

 ("HCFCU"), by and through its attorneys, Watanabe Ing LLP,

 respectfully moves this Honorable Court for an order confirming

 and approving the interlocutory judicial sale via conveyance by
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 2 of 65   PageID #:
                                    1290


 HCFCU and/or the United States Marshall Service (“USMS”),

 consistent with that certain Purchase Contract dated January 26,

 2019, the Counter Offer dated January 26, 2019 and Amendment #1

 to Purchase Contract (collectively, the “Contract”) negotiated

 by Heidi Ho, the licensed real estate agent retained by HCFCU

 (the “Real Estate Agent”), pursuant to the Order Granting the

 United States’ Motion for Interlocutory Sale of Real Property

 Subject to Criminal Forfeiture (the “Interlocutory Order”).

            As indicated in her declaration filed concurrently

 herewith, the Real Estate Agent reports that the property

 located at 7014 Niumalu Loop, Honolulu, Hawaii 96825, Tax Map

 Key No. (1) 3-9-065-046 (the "Real Property") received a cash

 offer from Michael Regan McKenna (the “Purchaser”) for the price

 of ONE MILLION THREE HUNDRED FIVE THOUSAND AND NO/100 DOLLARS

 ($1,305,000.00) with no financing contingencies and that offer

 has been accepted by HCFCU.

            Given the pending criminal trial in Related Case

 17CR00582-JMS-RLP (on or about March 19, 2019), the fact that

 the Proposed Purchaser is willing and able to complete a cash

 purchase in the near future AND the 10 day publication

 requirement, HCFCU requests that this Court schedule this

 hearing during the week of March 11th (which is prior to the

 criminal trial).




                                    - 2 -
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 3 of 65   PageID #:
                                    1291


            More specifically, HCFCU moves this Honorable Court,

 pursuant to Rule 7(b)(1) of the Federal Rules of Civil

 Procedure, for an order:

            1.    Allowing, approving, and ratifying the Contract.

 Pursuant to the terms of the Interlocutory Order, HCFCU intends

 to publish the terms of the highest and best contract of sale

 offered for the Real Property in the Star Advertiser, a

 newspaper of general circulation, at least ten days before the

 hearing on this instant motion takes place;

            2.    Confirming that the aforesaid interlocutory

 judicial sale of the Real Property to the Purchaser or her

 written nominee, for the price of $1,305,000.00, is just and

 proper under the circumstances unless a bona fide offer is made

 after publication which guarantees at least ten percent over the

 price offered in the interlocutory judicial sale;

            3.    Authorizing and directing HCFCU and/or the USMS

 to execute and deliver a conveyance of the Real Property to the

 Purchaser or her written nominee, whose bid is confirmed by this

 Honorable Court for the consideration set forth above or any

 amount as this Court determines to be a reasonable, just, and

 proper amount under the circumstances, upon payment of the

 purchase price and payment of expenses of conveyancing;

            4.    Allowing and ordering that the Real Estate Agent

 be paid for her proper expenses and a reasonable Real Estate

 Agent’s fee;

                                    - 3 -
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 4 of 65   PageID #:
                                    1292


             5.   Authorizing and directing that escrow (which has

 been opened at Title Guaranty of Hawaii, Inc.) pay the funds

 remaining to HCFCU in accordance with the Interlocutory Order

 (such as reasonable costs incurred in connection with the

 maintenance, repair, marketing and sale of the Real Property,

 cost of appraisals, real property taxes due and unpaid,

 insurance costs (if any), escrow fees, advances and late charges

 (if any), document recording fees not paid by the Purchaser,

 title fees and county transfer taxes, and, that upon filing

 proper receipts for all disbursements so ordered, discharging

 the Real Estate Agent from all other responsibility and

 obligation in the Real Property;

             6.   Authorizing and directing the distribution of the

 sale proceeds to HCFCU in partial satisfaction of that certain

 Note in the amount of $1,040,000.00 dated September 6, 2016 (the

 "Note"), together with any accrued interest, late charges, and

 expenses.    The Note is secured by that certain Mortgage dated

 September 6, 2016, which was recorded in the Bureau of

 Conveyances of the State of Hawaii as Document No. A-61010206;

             7.   In the event that the proceeds of the

 interlocutory judicial sale of the Real Property are

 insufficient to pay all amounts due on the Note and the

 Mortgage, HCFCU may seek a deficiency judgment against

 Defendants LOUIS MAHINA KEALOHA and KATHERINE ELIZABETH KEALOHA,

 jointly and severally;

                                    - 4 -
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 5 of 65   PageID #:
                                    1293


            8.    The net proceeds from the interlocutory judicial

 sale of the Real Property, after certain payment is made to the

 USMS and HCFCU, will be substituted for the above-described

 property (“substitute res”) and held in an interest bearing

 account with the Clerk of the Court for the District of Hawaii

 pending final judgment in this action;

            9.    Permitting the Real Estate Agent to dispose of

 any abandoned personal property found in Real Property in a

 reasonable matter at her discretion; and

            10.   Entering as a final judgment, pursuant to Rule

 54(b) of the Federal Rules of Civil Procedure, any order or

 judgment rendered herein insofar as there is no just reason for

 delay.


            DATED: Honolulu, Hawaii, February 15, 2019.



                                    /s/ Jonathan W.Y. Lai
                                 JONATHAN W.Y. LAI
                                 Attorney for Interested Party
                                 HAWAII CENTRAL FEDERAL CREDIT UNION




                                    - 5 -
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 6 of 65   PageID #:
                                    1294


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI‘I

 UNITED STATES OF AMERICA,              CRIM NO. 18-00068 JMS-RLP

                  Plaintiff,            Related Case Nos. 18CV00108-
                                        LEK-KJM; 17CR00582-JMS-RLP)
       vs.

 KATHERINE P. KEALOHA (1), LOUIS        DECLARATION OF HEIDI HO;
 M. KEALOHA (2),                        EXHIBITS 1-3
                                                 1 - 2

                  Defendants.



                         DECLARATION OF HEIDI HO


             I, HEIDI HO, declare and state as follows:

             1.   I a Real Estate Agent with Elite Pacific

 Properties, LLC.

             2.   I make this Declaration based on my personal

 knowledge and am competent to testify as to the matters stated

 herein.

             3.   As set forth in that certain Order Granting the

 United States’ Motion for Interlocutory Sale of Real Property

 Subject to Criminal Forfeiture filed September 27, 2018 (the

 “Interlocutory Order”), this Court appointed Declarant the Real

 Estate Agent to handle the sale of the real and personal

 property described therein and situated at 7014 Niumalu Loop,

 Honolulu, Hawaii 96825, Tax Map Key No. (1) 3-9-065-046 (the

 “Real Property”).
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 7 of 65   PageID #:
                                    1295


            4.    Pursuant to that certain Purchase Contract dated

 January 26, 2019, the Counter Offer dated January 26, 2019 and

 Amendment #1 to Purchase Contract (collectively, the

 “Contract”), Declarant has received a cash offer from Michael

 Regan McKenna (the “Purchaser”) to purchase the Real Property

 for the price of ONE MILLION THREE HUNDRED FIVE THOUSAND AND

 NO/100 DOLLARS ($1,305,000.00) with no financing contingencies.

 A true and correct copy of the Contract is attached hereto as

 Exhibit 1 and made a part hereof.

            5.    Pursuant to the terms of the Interlocutory Order,

 HCFCU intends to publish the terms of the highest and best

 contract of sale offered for the Real Property in the Star

 Advertiser, a newspaper of general circulation, at least ten

 days before the hearing on this instant motion take place.            A

 true and correct copy of the draft Notice Of Confirmation

 Hearing is attached hereto as Exhibit 2 and made a part hereof.

            6.    Declarant requests that the Court grant the real

 estate commissions for Declarant’s firm and the purchaser’s

 broker’s firm in the aggregate amount of 6% of the sales price

 pursuant to the terms of the Exclusive Right-to-Sell Listing

 Contract and the Cooperating Brokerage Firm’s Separate Contract

 which are attached hereto as Exhibit 3 and made a part hereof.




                                    - 2 -
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 8 of 65   PageID #:
                                    1296
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 9 of 65   PageID #:
                                    1297




                         EXHIBIT 1
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 10 of 65   PageID #:
                                     1298
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 11 of 65   PageID #:
                                     1299
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 12 of 65   PageID #:
                                     1300
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 13 of 65   PageID #:
                                     1301
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 14 of 65   PageID #:
                                     1302
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 15 of 65   PageID #:
                                     1303
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 16 of 65   PageID #:
                                     1304
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 17 of 65   PageID #:
                                     1305
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 18 of 65   PageID #:
                                     1306
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 19 of 65   PageID #:
                                     1307
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 20 of 65   PageID #:
                                     1308
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 21 of 65   PageID #:
                                     1309
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 22 of 65   PageID #:
                                     1310
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 23 of 65   PageID #:
                                     1311
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 24 of 65   PageID #:
                                     1312
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 25 of 65   PageID #:
                                     1313
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 26 of 65   PageID #:
                                     1314
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 27 of 65   PageID #:
                                     1315
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 28 of 65   PageID #:
                                     1316
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 29 of 65   PageID #:
                                     1317
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 30 of 65   PageID #:
                                     1318
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 31 of 65   PageID #:
                                     1319
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 32 of 65   PageID #:
                                     1320
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 33 of 65   PageID #:
                                     1321
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 34 of 65   PageID #:
                                     1322
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 35 of 65   PageID #:
                                     1323
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 36 of 65   PageID #:
                                     1324
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 37 of 65   PageID #:
                                     1325
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 38 of 65   PageID #:
                                     1326
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 39 of 65   PageID #:
                                     1327
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 40 of 65   PageID #:
                                     1328
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 41 of 65   PageID #:
                                     1329
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 42 of 65   PageID #:
                                     1330
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 43 of 65   PageID #:
                                     1331




                            EXHIBIT 2
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 44 of 65   PageID #:
                                     1332




                      EXHIBIT 3
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 45 of 65   PageID #:
                                     1333
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 46 of 65   PageID #:
                                     1334
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 47 of 65   PageID #:
                                     1335
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 48 of 65   PageID #:
                                     1336
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 49 of 65   PageID #:
                                     1337
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 50 of 65   PageID #:
                                     1338


                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI‘I

 UNITED STATES OF AMERICA,              CRIM NO. 18-00068 JMS-RLP

                   Plaintiff,           Related Case Nos. 18CV00108-
                                        LEK-KJM; 17CR00582-JMS-RLP)
       vs.

 KATHERINE P. KEALOHA (1), LOUIS        DECLARATION OF DRAKE TANABE;
 M. KEALOHA (2),                        EXHIBIT 4

                   Defendants.



                        DECLARATION OF DRAKE TANABE


             I, DRAKE TANABE, declare and state as follows:

             1.    I am the President for Interested Party HAWAII

 CENTRAL FEDERAL CREDIT UNION, a Hawaii corporation (“HCFCU”).

             2.    I make this Declaration based on my personal

 knowledge and am competent to testify as to the matters stated

 herein.

             3.    As set forth in the Order Granting the United

 States’ Motion for Interlocutory Sale of Real Property Subject

 to Criminal Forfeiture filed September 27, 2018, HCFCU is the

 holder of a mortgage on the property described below which was

 secured in the following manner:

                   a.    On or about September 6, 2016, HCFCU made a

 Loan in the principal amount of ONE MILLION FORTY THOUSAND AND

 NO/100 DOLLARS ($1,040,000.00) to Defendants LOUIS MAHINA

 KEALOHA and KATHERINE ELIZABETH KEALOHA (collectively,
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 51 of 65   PageID #:
                                     1339


 “Defendants KEALOHA”).      The loan was evidenced by that certain

 Note in that amount dated September 6, 2016 (the "Note").             The

 Note was made, executed, and delivered to HCFCU by Defendants

 KEALOHA.

                   b.    As security for the repayment of the loan

 and the performance and the observance of the obligations of

 Defendants KEALOHA under the Note, Defendants KEALOHA granted,

 executed, and delivered to HCFCU that certain Mortgage dated

 September 6, 2016, which was recorded in the Bureau of

 Conveyances of the State of Hawaii as Document No. A-61010206

 (the “Mortgage”), covering and granting HCFCU a first mortgage

 lien and security interest in and to the real and personal

 property described therein and situated at 7014 Niumalu Loop,

 Honolulu, Hawaii 96825, Tax Map Key No. (1) 3-9-065-046 (the

 “Real Property”).

             4.    Heidi Ho, the Court-appointed Real Estate Agent,

 will be submitting that certain Purchase Agreement dated January

 26, 2019, the Counter Offer dated January 27, 2019 and Amendment

 #1 to Purchase Contract (collectively, the “Contract”) stating

 that an offer has been accepted for the Real Property to Michael

 Regan McKenna (the “Purchaser”) for a price of ONE MILLION THREE

 HUNDRED FIVE THOUSAND AND NO/100 DOLLARS ($1,305,000.00).

             5.    The updated amounts due and owing to HCFCU as of

 February 15, 2019, are as follows:

             Principal Balance:                 $   1,021,482.11

                                    - 2 -
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 52 of 65   PageID #:
                                     1340


             Interest to 02/15/19 (3.75%):             55,735.47
             Escrow/Impound Overdraft:                 13,123.69
             Force Placed Hazard Insurance:               897.11
             Unpaid Late Charges:                       3,853.12

                   TOTAL                        $   1,095,091.50

             Interest continues to accrue at a rate of 3.750% per

 annum, $104.95 per diem, together with late charges accruing

 pursuant to the terms of the Note.         Further, force placed hazard

 insurance and other charges continue to be incurred.           A true and

 correct copy of the payoff statement is attached hereto as

 Exhibit 4 and made a part hereof.

             6.    Further, reasonable attorneys’ fees and costs

 have also been incurred by HCFCU relating to the subject matter

 of this proceeding with such amounts to be more specifically

 determined at an ancillary hearing regarding the substitute res

 or by further order of the Court.

             7.    It is my understanding that the USMS reserves the

 right to present its expenses of custody and sale on or before

 the hearing on this Motion.



             [The rest of this page is intentionally left blank.]




                                    - 3 -
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 53 of 65   PageID #:
                                     1341
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 54 of 65   PageID #:
                                     1342




                            EXHIBIT 4
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 55 of 65   PageID #:
                                     1343
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 56 of 65   PageID #:
                                     1344

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI‘I

 UNITED STATES OF AMERICA,              CRIM NO. 18-00068 JMS-RLP

                   Plaintiff,           Related Case Nos. 18CV00108-
                                        LEK-KJM; 17CR00582-JMS-RLP)
       vs.

 KATHERINE P. KEALOHA (1), LOUIS        DECLARATION OF COUNSEL;
 M. KEALOHA (2),                        EXHIBIT 5

                   Defendants.


                          DECLARATION OF COUNSEL

             I, JONATHAN W.Y. LAI, declare and state as follows:

             1.    I am an attorney licensed to practice law before

 all Federal and State courts in the State of Hawaii and am one

 of the attorneys representing interested party Hawaii Central

 Federal Credit Union (“HCFCU”).

             2.    I make this Declaration based on my personal

 knowledge and am competent to testify as to the matters stated

 herein.

             3.    Attached hereto as Exhibit 5 is a proposed

 Quitclaim Deed for the real and personal property described

 therein and situated at 7014 Niumalu Loop, Honolulu, Hawaii

 96825, Tax Map Key No. (1) 3-9-065-046 assuming the Purchaser’s

 Contract is confirmed.
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 57 of 65   PageID #:
                                     1345


             I, JONATHAN W.Y. LAI, do declare under penalty of law

 that the foregoing is true and correct.

             DATED:   Honolulu, Hawaii, February 15, 2019.


                                    /s/ Jonathan W.Y. Lai
                                    ________________________________
                                    JONATHAN W.Y. LAI




                                    - 2 -
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 58 of 65   PageID #:
                                     1346




                            EXHIBIT 5
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 59 of 65   PageID #:
                                     1347
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 60 of 65   PageID #:
                                     1348
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 61 of 65   PageID #:
                                     1349
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 62 of 65   PageID #:
                                     1350
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 63 of 65   PageID #:
                                     1351
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 64 of 65   PageID #:
                                     1352
Case 1:18-cr-00068-JMS-RLP Document 139 Filed 02/15/19 Page 65 of 65   PageID #:
                                     1353
